816 F.2d 678
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. BENNETT, Plaintiff-Appellant,v.Harrell YOUKER, Temple Youker, Charles H. Menmuir, RichardKuhn, Menmuir, Zimmerman, Rollert and Kuhn, P.C., WilliamCunningham, Williams, Coulter, Forster, Cunningham andDavidson, P.C., William Jack Junior, Smith Haughey, Rice andRoegge, P.C., and Michigan Court Judge Robert C. Livo, Bothin his Official and Individual Capacities, Defendants-Appellees.
No. 87-1165.
United States Court of Appeals, Sixth Circuit.
April 16, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
Appellees William Jack and Smith, Haughey, Rice and Roegge, P.C. move to dismiss this appeal as prematurely filed.  Appellant has not responded.


2
On January 29, 1987, the district court for the Eastern District of Michigan entered an order granting a motion for change of venue and transferring the case to the Western District of Michigan.  Appellant filed a notice of appeal from this order on February 5, 1987.  This order is not final nor appealable.  28 U.S.C. Sec. 1291;  Rule 54(b), Federal Rules of Civil Procedure.   See Codex Corp. v. Milgo Electronic Corp., 553 F.2d 735 (1st Cir.), cert. denied, 434 U.S. 860 (1977).


3
Thus, this court is without jurisdiction and the appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.